Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and species I (sole structure as shown in figures 1-14) in the reply filed on 10/24/2022 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on #/##/2023.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3165109 (Bramani).
Regarding claims 1 and 8-11, Bramani discloses a sole structure (1) for a shoe that is disposed in a region that corresponds to at least a heel region or a forefoot region of a foot of a shoe wearer, said sole structure comprising: 
an upper wall portion (upper wall of outer structure 50,50a,50b; structure 50 encircles the open cellular structure; e.g. see paragraph 0124,0138,0140-0142,0159 and figures 1,3,4,7,18-23) disposed on an upper side; 
a lower wall portion (lower wall of structure 50) that is disposed on a lower side and that is spaced away from said upper wall portion; and 
a pair of sidewall portions (sidewall of structure 50) that extend substantially in a vertical direction between said upper wall portion and said lower wall portion, that are connected to said upper wall portion and said lower wall portion, and that extend along outer peripheries of said upper wall portion and said lower wall portion, 
wherein said upper wall portion and said lower wall portion and said pair of sidewall portions are resin-made (see paragraph 0117) wall members with a predetermined thickness and form an interior space (the 3D cellular structure (nodes 8, cells 4 and openings 12) are enclosed within the outer structure 50), and 
wherein said sidewall portions (the midsole is made out of elastic structure to permit cushioning; e.g. see paragraphs 0098,0100,0101,0106,0108, 0113,0115,0156,0157) are elastically deformable in the vertical direction.  
Regarding claims 8, the sole (1) as taught by Bramani has a sole body wherein at least the heel and forefoot regions and including a foot sole contact side (top of sole) and a ground contact side (bottom of sole).
Regarding claim 11, the sole structure as taught by the combination above is made out of elastomeric materials and therefore will inherently compress and be configured to conform to the foot sole of the shoe wearer as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramani ‘109 in view of US 5014449 (Richard).
Bramani teaches a shoe sole as claimed (see the rejection above for details) except for the sidewall portions have a concave part recessed inwardly or a convex part protruding outwardly and are compressible in the vertical direction.
Richard teaches a shoe sole construction wherein said sidewall portions (17,18) have a concave part recessed inwardly or a convex part protruding outwardly and are compressible in the vertical direction (see figure 3 showing the side wall portions forming concave and convex parts as claimed forming a wave in a longitudinal direction, see figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sidewall portions have a concave part recessed inwardly or a convex part protruding outwardly and are compressible in the vertical direction, as taught by Richard, to provide the desired cushioning and stability characteristics as desired.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bramani ‘109 in view of CN 102869276 (Segato).
Bramani teaches a shoe sole as claimed (see the rejection above for details) except for the three-dimensional elastic fiber structure of resin fibers disposed in said interior space.  Bramani teaches the interior structure (3D cellular structure) formed out a variety of elastic materials but is silent with regard to any of the materials being an elastic fiber structure.
Segato teaches a sole element wherein the three-dimensional elastic fiber structure (insert 7; see figure 1 which shows it 3D) made of fiber reinforced plastic material (see paragraph 0033 of English translation) which also includes the resin (see the last line of paragraph 033).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the interior 3D cellular structure of the sole structure as taught by Bramani, with fibers, to provide further rigidity to the structure.  This would prevent total collapsing of the interior cellular structure.
	Regarding the sole structure being formed by additive manufacturing (claims 5-7), see paragraphs 0117 and 0144 of Bramini.
	Regarding claim 7, the sole as taught above is made out of additive manufacturing and therefore is inherently capable of being made by a fused deposition modeling.  Moreover, the method of manufacturing is not being claimed but only the product.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556